Citation Nr: 0914740	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  06-14 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a dental disability for 
compensation purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1970 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In August 2008, the Board, among other 
things, remanded a claim of service connection for a right 
great toe disability and a claim of service connection for a 
dental disability for compensation purposes.

In November 2008, the Huntington, West Virginia RO granted 
service connection for residuals of an ingrown right great 
toenail.  Because this benefit was granted, a claim of 
service connection for a right great toe disability is not 
now before the Board.


FINDING OF FACT

The Veteran has missing replaceable teeth without loss of 
substance of maxilla or mandible; impairment of the mandible 
or loss of a portion of the ramus or maxilla is not shown.


CONCLUSION OF LAW

The criteria for service connection for a dental disability 
for compensation purposes are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.381, 4.150 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a March 2005 notice letter, the 
Veteran was notified of the information and evidence needed 
to substantiate his claim of service connection.  By a March 
2006 notice letter, the Veteran was provided with the general 
criteria for assigning disability ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Although the complete notice was not provided until 
after the RO initially adjudicated the Veteran's claim, the 
claim was properly re-adjudicated in November 2008, which 
followed the adequate notice.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).

The Board also finds that the March 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the Veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disability.  Consequently, a remand of the service connection 
issue for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file.  
Private treatment records from Bay View Dental Care have also 
been obtained.  Additionally, in October 2008, the Veteran 
was provided a VA examination in connection with his claim, 
the report of which is of record.  Significantly, the Veteran 
has not otherwise alleged that there are any outstanding 
medical records probative of his claim on appeal that need to 
be obtained.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  See 
38 C.F.R. § 3.381 (2008).  Otherwise, dental disabilities are 
compensable for rating purposes under 38 C.F.R. § 4.150 
(Schedule of ratings-dental and oral conditions).  Such 
disabilities include impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla.  
Compensation is available for loss of teeth only if such is 
due to loss of substance of body of maxilla or mandible.  
38 C.F.R. § 4.150 (Diagnostic Codes 9900-9916) (2008).

The Veteran asserts that he had all his teeth cracked or 
knocked out when he was involved in a jeep accident during 
military service.  He states that he now has dentures as a 
result of the injury.  His wife also states that the Veteran 
lost all of his teeth due to head trauma from a jeep 
accident.  Thus, the Veteran contends that service connection 
is warranted for compensation purposes.

A review of the Veteran's service treatment records reveals 
that the Veteran entered active military service with no 
missing teeth according to his August 1970 entrance 
examination.  Dental records show treatment for caries in 
teeth 2, 9, 15, 18, 29, and, 31, in December 1970.  A May 
1971 record documents that the Veteran was involved in a 
motor vehicle accident when a jeep rolled on top of him.  The 
Veteran was treated for pain in the back, right shoulder, and 
chest.  He also had a laceration over the right occipital 
area.  There is no indication that the Veteran received 
dental treatment at that time.  The dental portion of the 
Veteran's June 1973 separation examination was characterized 
as acceptable.  However, teeth 1, 16, 19, and 30, were 
indicated as missing.

Post-service records document significant dental treatment at 
Bay View Dental Care from November 1983 to August 1984.  
During that time period, the Veteran had approximately 27 
teeth extracted.  In contrast to his statement in support of 
the claim, the Veteran provided a history to the treating 
dentist of trauma during warfare in Vietnam, including as the 
result of a land mine.  The dentist did not provide an 
opinion as to any relationship between the tooth extractions 
and the Veteran's military service.

Pursuant to the Board's remand, the Veteran was scheduled for 
a VA dental examination in October 2008.  The examiner noted 
the Veteran's history of an in-service jeep accident and the 
Veteran's report of dental trauma.  Examination revealed that 
the Veteran was completely edentulous or without any natural 
teeth.  He had complete maxillary and mandibular dentures 
that fit well and were of satisfactory condition.  The 
Veteran had no impairment due to loss of motion or 
masticatory function.  Notably, x-rays and visual examination 
showed no gross bone defects or bone loss.  The examiner gave 
the opinion that the Veteran's post-service extractions were 
not as likely related to any dental trauma as stated by the 
Veteran.  The examiner stated that had the Veteran's teeth 
been cracked in the jeep accident, the injury would have 
likely resulted in significant pain at the time.  However, 
there was no mention of dental trauma in the service records 
indicating such an effect at the time of the incident.  The 
examiner concluded that the dental problems were more likely 
than not of post-service onset.

According to the competent medical opinion evidence contained 
in the VA examination report, the Veteran's post-service 
extractions were not related to any in-service dental trauma.  
The VA examiner provided a probative opinion on the matter 
that is persuasive and has support in the record.  In any 
case, the Veteran does not have a dental disability that may 
be service connected for compensation purposes.  See 
38 C.F.R. §§ 3.381, 4.150.  All of his natural teeth are 
missing; however, they are replaceable missing teeth, which 
may only be considered service connected for the purpose of 
establishing eligibility for outpatient dental treatment.  
The record does not suggest that the Veteran has missing 
teeth due to loss of substance of the maxilla or mandible as 
evidenced by the absence of loss of bone at the VA 
examination.  Additionally, the examiner found that there was 
no impairment of the mandible.  Consequently, service 
connection for a dental disability for compensation purposes 
is not warranted.

For all the foregoing reasons, the Board finds that the claim 
of service connection for a dental disability for 
compensation purposes must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).


ORDER

Service connection for a dental disability for compensation 
purposes is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


